
	

113 S2317 IS: Safety Over Secrecy Act of 2014
U.S. Senate
2014-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2317
		IN THE SENATE OF THE UNITED STATES
		
			May 12, 2014
			Mr. Whitehouse introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To restrict confidentiality agreements that prohibit the disclosure of information relating to
			 hazards to public safety or health, and for other purposes.
	
	
		1.Short title
			This Act may be cited as the
		  Safety Over Secrecy Act of 2014.
		2.Restrictions on certain confidentiality agreements in settlements(a)In generalChapter 111 of title 28, United States Code, is amended by adding at the end the following:1660.Restrictions on certain confidentiality agreements in settlements(a)DefinitionIn this section, the term hazard to public safety or health means an activity, substance, or condition that has a potential to cause harm to the health or
			 safety of the public.(b)Disclosure in general(1)In generalExcept as provided in paragraph (2), a court may not approve or order the enforcement of any
			 provision in a settlement agreement, or other agreement relating to a
			 settlement, between or among parties in a civil suit if—(A)a pleading filed in the suit alleges facts that are relevant to protecting the public from a hazard
			 to public safety or health; and(B)the provision prohibits a party from—(i)disclosing the fact that the  settlement was reached;(ii)disclosing the terms of the settlement, other than the amount of money, if any, paid under the
			 settlement;(iii)discussing the suit or evidence produced in the suit; or(iv)otherwise discussing the hazard to public safety or health.(2)Balance of interests(A)In generalOn a motion by a party to an agreement described in paragraph (1), a court may approve or order the
			 enforcement of a provision described in paragraph (1)(B), despite
			 the fact that a pleading described in paragraph (1)(A) is filed in the
			 suit, if the court, based on an independent finding of fact, determines
			 that—(i)the public interest in the disclosure of facts that are relevant to protecting the public from a
			 hazard to public safety or
			 health is outweighed by a specific and substantial interest in maintaining
			 the confidentiality of the information  or  records that are covered by
			 the provision; and(ii)the requested order is no broader than necessary to protect the specific and substantial
			 interest in maintaining confidentiality described in clause (i).(B)ConsiderationsWith respect to the balancing of interests described in subparagraph (A)(i)—(i)there shall be a rebuttable presumption that the interest in protecting financial, medical, or
			 other
			 similar personal information relating to an identifiable individual
			 outweighs the public interest described in subparagraph (A)(i);(ii)a general interest in the settlement of disputes may not serve as a specific and substantial
			 interest described in subparagraph (A)(i); and(iii)a court may redact language in a settlement agreement, in order to accommodate—(I)the privacy of personal information; and(II)the public benefit of awareness of hazards to public safety and health.(c)Disclosure to Federal or State agencies(1)In generalA court may not approve or order the enforcement of any provision of a settlement agreement, or
			 other agreement relating to a settlement, between or among parties in a
			 civil suit if—(A)a pleading filed in the suit alleges facts that are relevant to protecting the public from a hazard
			 to public safety or health; and(B)the provision prohibits or otherwise restricts a party from disclosing a fact described
			 in subparagraph (A) to a Federal or State agency with authority to
			 enforce a law or regulate an activity relating to that fact.(2)Confidentiality maintainedThe confidentiality of a fact described in paragraph (1)(A) that is  disclosed to a
			 Federal or State agency described in paragraph (1)(B) shall be protected
			 to the extent otherwise provided under any other law, regulation, or
			 agreement..(b)Technical and conforming amendmentThe table of sections for chapter 111 of title 28, United States Code, is amended by adding at the
			 end the following:1660. Restrictions on certain confidentiality agreements in settlements..
			
